                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CLAUDIA GANTA, et al.,                    :   CIVIL ACTION NO. 1:18-CV-1651
                                          :
                   Plaintiffs             :   (Chief Judge Conner)
                                          :
        v.                                :
KK&DD INC., et al.,                       :
                                          :
                   Defendants             :

                                      ORDER

      AND NOW, this 11th day of 2018, upon consideration of the Unopposed

Motion (Doc. 27) to Set Aside Default of Defendant, Estate of Epitacio Diaz Morales,

it is hereby ORDERED that said motion is GRANTED. The Default entered against

Defendant, Estate of Epitacio Diaz Morales, is hereby set aside, and Defendant is

granted leave to file its Answer and Affirmative Defenses within ten (10) days of this

Order.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
